Citation Nr: 1206639	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  10-45 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a stomach condition.

2.  Entitlement to service connection for a left hand injury.

3.  Entitlement to service connection for left knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1951 to June 1953, with an additional sixty-day active duty period prior to September 1951. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for a stomach condition, a left hand injury, and left knee arthritis. 

The Board recognizes that the Veteran did request a hearing in this matter, but in December 2010 he withdrew that hearing request.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons explained below, the issue of entitlement to service connection for a left hand injury is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record does not contain competent and credible evidence showing symptoms or diagnosis of a current stomach condition.

2.  The Veteran's left knee arthritis initially manifested decades following his discharge from active service, and there is no competent evidence suggesting the disorder is related to service.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a stomach condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  The criteria for establishing service connection for left knee arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.   38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, an October 2009 letter to the Veteran provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The claims for service connection were last adjudicated in October 2010. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service VA and private outpatient reports, and the Veteran's lay statements.  The Board recognizes that the Veteran was not afforded VA examinations as to the claims being decided; however, absent competent evidence of a current stomach disability and evidence suggesting a causal connection between a current disability and active service, as discussed in the decision below, there is no basis for remanding the matter for examination.  An examination is not needed to decide these claims.  See 38 C.F.R. § 3.159(c)(4).

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA.  The Veteran was an active participant in the claims process by providing evidence and contentions.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 
Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and peptic ulcer disease or arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

Stomach Condition

The Veteran contends that he has had a stomach disorder since his period of active service.  A review of the service treatment records shows that the Veteran did have vague abdominal pain in December 1952, then of pain in the lower abdomen in February 1953.  The Veteran described the pain as coming on when nervous or hungry.  A GI series was conducted in February 1953 to rule out peptic ulcer, and it was negative as to any abnormality.  The Board has reviewed the claims folder in an effort to establish facts showing that a current stomach disorder exists, which is possibly causally connected to these in-service abdominal complaints. Unfortunately, no such evidence exists.

VA outpatient treatment records dating between October 2001 and July 2009 are entirely devoid of evidence showing treatment for symptoms related to a stomach disorder.  There is no diagnosis listed and no symptoms reported.  The Veteran contends that he received some treatment in the 1950s from a Dr. F, but reports that he does not know where this doctor is at this time, or whether the records exist.  Thus, there are neither private nor VA records showing any evidence of the existence of a current stomach disorder.

The Veteran, in May 2010, submitted his notice of disagreement with the denial of his stomach claim and stated that the "condition, although only affecting me occasionally during my service years, steadily increased over the years."  With his VA Form 9, the Veteran submitted a statement again reporting that he experienced upset stomach in service, and that he sought treatment with a private physician shortly after service.  He did not, however, provide any specifics as to any current symptoms of a stomach disorder.

Thus, neither the medical evidence, nor the Veteran's statements establish the existence of any current stomach disorder.  The Board does not dispute the fact that the Veteran had complaints of abdominal pain in service; however, there is no evidence establishing a current disability causally connected to those in-service complaints.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  As the competent evidence fails to show current symptoms or diagnosis of a stomach condition, service connection is not warranted. 

Left Knee Arthritis

The Veteran is also claiming that he has a current left knee disability that initially manifested during his first period of active service.  The Board recognizes that the Veteran does have a current left knee disability.  VA outpatient records as recent as May 2009 confirm treatment for left knee pain, characterized as osteoarthritis.  The question is whether the Veteran's current knee disability is causally connected to his period of active service.

The Veteran's available service treatment records do not show treatment related to the left knee.  Clinical notes dating between August 1952 and March 1953 are entirely absent any mention of the left knee.  The Veteran's June 1953 discharge examination is also negative as to any notation of a left knee malady.  The Board recognizes that all of the Veteran's service treatment records may not be available for review.  A September 2009 letter from the National Personnel Records Center does indicate that some of the Veteran's records may have been destroyed in a fire in 1973.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, a review of the record yields information that makes the Board confident that the missing treatment records will not prejudice the Veteran, because the Veteran himself did not indicate that he was treated for his knee in service.  With his November 2010 substantive appeal, the Veteran submitted a typewritten statement indicating that he first experienced left knee pain while pulling weeds at the Air National Guard Headquarters in Cranston, Rhode Island.  He, however, also reported that the "pain was not severe, and was forgotten for several years."  Thus, there is no indication that pursuing additional service treatment records would yield any evidence of an in-service incurrence of left knee disability.

The Board reviewed the remaining record in an effort to establish evidence suggesting a causal connection. Unfortunately, no such evidence exists.  In fact, the evidence of record is contrary to the Veteran's contention that his knee pain initially manifested in service.  The first medical evidence in the claims folder showing a left knee disability is the July 1989 private x-ray report, which shows an impression of minimal degenerative arthritis.   January 2009 clinical records from a private physician notes the Veteran's report that he had left knee pain that started approximately twenty years ago while gardening, and has gotten progressively worse.  This also would date the initial manifestation of left knee arthritis to 1989.

The Veteran has reported during the course of this appeal that he experienced left pain in service.  However, this contention is inconsistent with his report to private treatment providers in 2009 that his knee pain started 20 years previously (i.e. approximately 1989).  The Board notes that his current recollection is being reported 50 years after his discharge from service.  As the information currently being reported is inconsistent with information provided to a treating clinician and is being rendered so many years after service, the Board finds the recollections are simply not reliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider conflicting statements and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).

Accordingly, as there is no competent and credible evidence of a left knee disability in service or arthritis within one year following discharge from service, and no evidence suggesting the current left knee disability is related to service, there is no basis upon which to grant service.  The Veteran's claim must, therefore, be denied.

Additional Considerations - Both Claims 

To the extent that the Veteran himself believes that his current left knee arthritis is connected to active service or that he has a currently diagnosable disability related to his stomach, as a lay person, the Veteran has not shown that he has specialized training sufficient to render a competent medical opinion.  In this regard, the etiology of knee disorders and the diagnosis and etiology of stomach disorders requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of the claimed disabilities is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the preponderance of the medical evidence demonstrates that the Veteran's current left knee disability initially manifested more than thirty years following his discharge from service, and also shows that he does not have a current stomach disorder.  For these reasons, the Board finds the preponderance of the evidence is against the claims for service connection for left knee arthritis and a stomach condition.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for a stomach condition is denied.

Entitlement to service connection for left knee arthritis is denied.


REMAND

The Veteran has also filed a claim for service connection for a left hand injury.  Upon review of the record the Board concludes that additional development on this claim is warranted.

The Veteran claims that while adjusting a radar antenna, his wedding band got caught between the adjusting crank and the antenna, and the ring cut deeply into his finger.  In his November 2009 statement in support of claim, the Veteran stated that has not been able to wear a ring since.

The Veteran's service treatment records reveal that in March 1953, he was treated for a laceration to his ring finger on the left hand.  Treatment notes confirm that a butterfly bandage and dressing were applied.  There is no record of further treatment in service or since service.

In a November 2010 statement provided by the Veteran, he noted that he had a scar, but it could only be seen if he points to it.  The Veteran is competent to state that he has a scar on his finger.  Accordingly, a VA examination should be scheduled to determine whether there is, in fact, a scar as a residual of the in-service injury

Accordingly, this issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA scar examination to determine the current existence of a scar resulting from his in-service laceration injury to the left ring finger.  The claims folder should be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran has a residual scar related to his in-service laceration to his ring finger on the left hand.  The examiner should provide the basis for any opinion expressed.

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


